                     Case 1:19-cr-00734-WHP Document 49 Filed 04/08/20 Page 1 of 1
                                                                  U.S. Department of Justice

                                                                  United States Attorney
                                                                  Southern District of New York


                                                                  The Silvio J. Mollo Building
                                                                  One Saint Andrew=s Plaza
                                                                  New York, New York 10007


                                                                  April 8, 2020

            BY ECF AND ELECTRONIC MAIL
            The Honorable William H. Pauley III
            United States District Judge
            Daniel Patrick Moynihan United States Courthouse
            500 Pearl Street
            New York, New York 10007

                   Re:     United States v. Amilcar Romero et al., 19 Cr. 734 (WHP)

            Dear Judge Pauley:

                    The Government respectfully writes with the consent of defense counsel on behalf of the
            parties to request that the next conference in this matter, currently scheduled for April 15, 2020, at
            2:30 p.m., be adjourned until the end of June 2020.

                    Such an adjournment seems appropriate in light of the difficulties that the COVID-19
            pandemic currently presents. If the Court grants the parties’ application to adjourn, the
            Government moves to exclude time under the Speedy Trial Act, pursuant to Title 18, United States
            Code, Section 3161(h)(1)(A), until the date of the next conference. The Government submits that
            the ends of justice served by such an exclusion outweigh the best interests of the defendants and
            the public in a speedy trial, because such an exclusion will allow the defendants and their counsel
            time to continue reviewing the voluminous discovery in this case, evaluating whether any motions
            are appropriate, and discussing with the Government potential pretrial resolutions of this matter.
            In addition, such an exclusion will also ensure the effective assistance of counsel and prevent any
            miscarriage of justice. Defense counsel consent to this motion.

Application granted. The conference is adjourned                  Respectfully submitted,
to June 25, 2020 at 2:00 p.m. Time excluded in the
interest of justice until June 25, 2020. The parties are          GEOFFREY S. BERMAN
to confer and submit a proposed motion schedule by                United States Attorney
April 24, 2020.
                                                       By:          s/
                                                                  Michael D. Longyear
                                                                  Justin V. Rodriguez
                                                                  Jacob Warren
                                                                  Assistant United States Attorneys
                                                                  (212) 637-2223 / 2591 / 2264




             April 9, 2020
